 In the Matter of STARTEX MILLSandUNITED TEXTILE WORKERS OFAMERICA (A. F. OF L.)Case No. R-1.200.Decided September 25, 1942Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board; electionnecessary.Unit Appropriate for CollectiveBargaining:proposed unit confined to em-ployees of Company's production millheldappropriate despite Company's re-quest for inclusion of finishing plant employees, in view of limited extent ofunion organization ; clerical, supervisory, outside, store, hotel employees, andwatchmenexcluded.Mr. Benjamin 0. Johnson,of Spartanburg, S. C., for the Company.Mr. John V. Pollard,of Spartanburg, S. C., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Textile Workers of America,affiliatedwith the American Federation of Labor, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Startex Mills, Tucapau,South Carolina, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Robert F. Koretz, Trial Examiner. Said hearing was held atSpartanburg, South Carolina, on August 6, 1942.The Company andthe,Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStartex Mills, a South Carolina Corporation, is engaged at Tucapau,South Carolina, in the manufacture and sale of toweling and print44 N. L. R. B., No. 85.486 STARTEX MILLS,487cloths.The principal raw materials used by the Company are cottonand'flax.It purchases annually approximately 24,000 bales of cottonand approximately 1,000 tons of flax.Over 50 percent of the total ofeach of these materials originates outside the State of South Carolina.'The Company's finished products amount to approximately 300,000yards of toweling and 700,000 yards of print cloth. per week.Nearlyall of the toweling and about 25 percent of the print cloth are shippedby the Company to points outside the State of South Carolina.Theremainder of the print cloth is shipped to finishing plants within theState and ultimately is shipped from those plants to points outside theState.The Company admits.that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited TextileWorkers of America isa labor organization, af-filiated, with the American Federation of Labor, admitting to mem-bership employees of the Company.III.. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about July 1, 1942, the Company,in response to a request made by a representative of the Union,declined to recognize or bargain with that organization unless it werecertified by the Board.A statement by a Field Examiner for the Tenth Region, introducedinto evidence at the hearing, shows that the Union represents a sub-stantial number of employees within the unit alleged by the Unionto be appropriate.1-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of the production and maintenance em-ployees of the Company, excluding the employees of the finishingiThe FieldExaminerreported that,as shown bythe Company's pay roll for the weekending July25, containing 1,083 names,there were 841employeesin the unitclaimedappropriateby the Unionand 1,007 in the unit claimed appropriateby the Company ; thatthe Union,in support of its claim of representation of a majority of employees in thealleged appropriateunit,submitted 467 application-for-membership cards bearing 346apparentlygenuine signatures of persons whose names appeared on said pay rollThesecards bore various dates from Januaryto August1942, inclusive.The Company's presidenttestifiedat the hearing that the approximate number of em-ployees in the unitclaimed appropriate by the Unionwas 915 andthat the unmfdesiredby the Companywould includeapproximately 92 additional employees. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD.plant, clerical, supervisory, outside, and store and hotel employees,and watchmen.The Company contends that the' employees of thefinishing plant should be included in the unit but does not otherwiseobject to the Union's claim as to the appropriate unit.The Company's entire, industrial, plant consists of two principalbuildings, about 350 yards apart, one called the mill, in which towel-ing and print cloths are manufactured, and one in which the finishingdepartment is located.About 25 per cent of the print cloth producedin the mill is thereafter processed in the finishing department.Thereare between 841 and 915 employees in the unit desired by the Unionand between 76 and 92 employees in the finishing plant.2The mill and the finishing department are operated under commonmanagement and supervision.A maintenance overseer and his crew,a head carpenter, a master mechanic, and a group of machinists workin both the mill and the, finishing plant buildings as well as in otherbuildings of the Company. There is a separate overseer for thefinishing department.-There is very slight difference in wages between the mill and thefinishing department, with a somewhat higher wage in the former.In each department there are both piece and hourly rated jobs.Thereis no appreciable difference in the skill'required generally as betweenthese two departments.There. is,, however,, little interchange ofemployees bet}veen,them.3The Company's position apparently is that the finishing plant em-ployees should be included in the unit because, the finishing-plantoperations are an integral part of, the general manufacturing opera-tions.The Union has made no effort to organize the finishing-plant em-ployees and has no members among them, although such employeesare eligible for membership in the Union.No labor organization ishere seeking to represent employees of the finishing plant.We are of the opinion that a unit which coincides with the extentof the Union's organization is appropriate.To find otherwise woulddeprive the employees in the mill of the benefits, of collective bargain-ing until those of the finishing department were organized.4We shalltherefore exclude the finishing-plant employees from the unit.Our2 See footnote1, supra3None has been transferred from the finishing plant to the mill in the past yearThemaximum number thus transferred at any one time previously was about 20, and the trans-fers were not made more than 2 or 3 times per year / Such transfers generally were madeonly on the request of the employees and for periods of a few weeksonly, during whichthe work in the finishing,plant was slackTwo or three employees'who work regularlyin the mill are sometimes transferred for a few weeks at a time to do work in the finishingplant for which they are particularly experienced4 SeeMatter of The Patterson-Kelley Company, Iiic.andIndustrial ihotherhood orBoilermakers,Iron Shipbuilders,Welders,Welders'HelpersofAmerica,Local' No 397(A "F of L),38 N L R B 1229 STARTEX MILLS489determination herein as to the appropriate unit, however, is no'bar toa later revision in accordance with any changes which may occur inthe status of self-organization of the Company's employees.TWe'find.that the productionand maintenanceemployees of the Com-pany, excluding the,employees of the finishing plant, clerical, super-'visory, outside, and store and hotel employees, and watchmen,consti-tute a unit' appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among, the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction-of Electionherein,, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Boardby Section 9 (c) of the National Labor Relations Act,and pursuant to,. Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, asamended, it is, hereby,,DIRECTEDthat, as part of the investigation to ascertain.representa-tives for the purposes of collective bargaining with Startex Mills,Tucapau, South Carolina, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from the dateof this Direction, under the. direction and, supervision of theRegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the employees in the unit foundappropriate in -Section IV, above, who -were. employed. during thepay-roll period immediately preceding the date of this Direction,including any such employees who, did not work during said pay-rollperiod because they were ill or on vacationor inthe active militaryservice or training of the-United States, or temporarily, laid off, butexcluding any who have since quit or,been dischargedfor cause, todetermine whether or not they desire to be represented by - UnitedTextileWorkers of America, affiliated. with the American Federationof Labor, for the purposes of collective bargaining'MR.War. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election. .,